Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a securement ring integrally formed with the gate and extending from between the entrance and the connection edge of the gate at an angle with respect to the longitudinal axis of the channel (see e.g. FIGS. 3 and 7 which clearly show the ring located above the gate and not between the entrance and the connection edge which is an area on the opposite side of the gate) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in [25] “an connection angle” should be “a connection angle”.  
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities: “live hinge” should be “living hinge”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With Respect to Claim 1  
	These claims recite that the securement ring is “integrally formed with the gate and extending from between the entrance and the connection edge of the gate at an angle with respect to the longitudinal axis of the channel”, but although the specification uses this language at one point, other parts of the specification indicate that the ring is formed between the entrance and exit of the gate (see [11]) and the drawings show the securement ring on the opposite side of the structure from what the claim language seems to indicate. As such, this subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention or to the degree that a person of ordinary skill in the art might contrive some way to attach the ring as claimed, it was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claims 2-23  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With Respect to Claim 1  
The phrase “so as to expose an undersurface of the gate between the integral connection edge” is unclear as to whether it should mean between the sides/edges or some other parts of the integral connection edge, if it should be between the integral connection and some other part, or if it has some other meaning.
The scope of the phrase “integrally formed with the gate and extending from between the entrance and the connection edge of the gate at an angle with respect to the longitudinal axis of the channel” is unclear, noting that the drawings appear to show the securement ring integrally formed opposite this location, and it is unclear whether this phrase should be broadly construed to encompass between including the area between the gate and the connection edge on the opposite side or if it should be given some other scope such as requiring some structure not shown in the drawings ant not given any particular detail in the specification. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 18
It recites the limitation "the lives".  There is insufficient antecedent basis for this limitation in the claim. It is also unclear what this phrase should mean, as “lives” are not a physical object which can be seated in channels. 
For the purposes of Examination on the merits, Examiner takes it to be a typo and to mean “the loops” as that appears to be the intent based upon Examiner’s best understanding of the invention.
With Respect to Claim 23  
	The phrase “inserting a portion of the tool with the strap” and “interfaces the gate either side of thereof in a spaced apart configuration” do not make sense (i.e. it is unclear what the 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-23  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10-12 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent #4,558,495 to Olsen (Olsen). Olsen discloses:
With Respect to Claim 1  
A load-rated tool tether comprising a gate (portion of 19 having/forming opening 20, Fig. 1) and a serrated surface strap (18, noting serration 22) integrally formed with the gate and extending from the gate (disclosed as a single part and shown as integrally formed, FIG. 1), the gate having a channel (20) therethrough between an entrance and an exit and a locking tang (any of the hooks matching the serrations 20, disclosed but not shown in the drawings) operably interfacing the channel between the entrance and the exit for the feed in and one-way non-releasable engagement of the strap therethrough in use (this is how such common clamping straps/cable tie style structures operation), wherein the strap and the gate transition at an integral connection edge at an connection angle with respect to a longitudinal axis of the channel (the clamping strap portion extends substantially perpendicular to the longitudinal axis 
Alternately, to the degree that Olsen does not explicitly detail the structure and operation of the hooks and how they engageme of the strap and one-way non-releasable engagement, Examiner takes official notice that it is known in the art for such clamping straps to include a tang with hook structures for mating with the serrations for one-way non-releasable engagement, and so it would have been obvious to use such as a mere selection of an art appropriate clamp strap structure to use.
With Respect to Claim 5  
A load-rated tool tether as claimed in claim 1, wherein the undersurface is planar (FIGS. 1-2 show a planar surface; alternately to the degree that it could be argued that the drawings are at all unclear, making it planar when it is shown as at least substantially planar would have been obvious to one of ordinary skill in the art in order to achieve better fit to certain objects and/or as a mere selection of an art appropriate shape or at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04)).  
With Respect to Claim 10  
A load-rated tool tether as claimed in claim 1, wherein the securement ring is annular (FIG. 1).  
With Respect to Claim 11  
A load-rated tool tether as claimed in claim 1, wherein the securement ring comprises an outer cross-section profile and wherein the outer cross-section profile intersects a surface of the gate (FIG. 1).  
With Respect to Claim 12  
A load-rated tool tether as claimed in claim 11, wherein the securement ring comprises an inner cross-section profile and wherein the inner section profile meets the surface of the gate tangentially (Fig. 1, noting cylindrical section opposite the flat portion of 19 which will meet the gate tangentially and/or that the flat portion of 19 extends down to meet the ring portion tangentially).  
Claims 2-4, 6-9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,558,495 to Olsen (Olsen).
With Respect to Claim 2  
A load-rated tool tether as claimed in claim 1, wherein the securement ring lies on a securement ring plane substantially perpendicular with respect to the longitudinal axis of the channel, but does not specify the plane and so does not explicitly disclose that it is perpendicular.  
However, it would have been obvious to make it perpendicular as a mere selection of an art appropriate angle to use (particularly as it is shown as substantially perpendicular), as doing so constitutes at most a mere change in size/proportion (i.e. if the angle is slightly off of perpendicular, it merely changes it to perpendicular) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as the angle is a results effective variable with the results being fit to a particular object.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to make the angle perpendicular, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 3  
A load-rated tool tether as claimed in claim 1, but does not disclose a particular size for the parts and so does not disclose wherein the undersurface has a dimension between the integral connection edge and the entrance of greater than 5 mm.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to have the undersurface have a dimension greater than 5 mm as claimed, as a mere selection of an art appropriate size for the undersurface, in order to fit a results effective variable with the results being fit to a particular object.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to make the size at least 5 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 4  
A load-rated tool tether as claimed in claim 1, wherein the undersurface has a dimension between the integral connection edge and the entrance of greater than 10 mm (see the rejection of claim 3 above for details, as the same reasoning applied).  
With Respect to Claim 6  
A load-rated tool tether as claimed in claim 1, but does not disclose the size of the hooks/tang and so does not disclose wherein the tang has a width of greater than 5 mm.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to have the tang have a width of greater than 5 mm, in order to provide a large enough surface area to hook and provide sufficient securement, as a mere selection of an art appropriate size for the tang, as doing so constitutes at most a mere change in size/proportion (i.e. if it were smaller, it constitutes merely making it larger) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or as the size is a results effective variable with the results being how large of an area of connection is made and how strong the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 7  
A load-rated tool tether as claimed in claim 1, wherein the tang is deflectably connected from a live hinge adjacent the entrance (i.e. it is a resilient hook/tang which indicates or alternately clearly renders obvious a living hinge to allow for the ratcheting motion common on such clamping straps).  
	Alternately, to the degree that Olsen does not explicitly detail its resilient hook structure and it might be possible to provide resilient hooks without a living hinge, Examiner takes official notice that it is known in the art to have similar resilient hooks/tangs include a living hinge in order to enhance their ability to resiliently pivot to allow the strap to pass through and move back into position, and so it would have been obvious to use such for the art known benefits of it and/or as a mere selection of an art appropriate hook/tang structure to use.
With Respect to Claim 8  
A load-rated tool tether as claimed in claim 1, wherein the longitudinal axis is substantially orthogonal with respect to the connection angle, but does not explicitly detail the angle and that it is orthogonal.  
However, it would have been obvious to make it orthogonal as a mere selection of an art appropriate angle to use (particularly as it is shown as substantially orthogonal), as doing so a results effective variable with the results being fit to a particular object.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to make the angle perpendicular, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 9  
A load-rated tool tether as claimed in claim 1, wherein the securement ring lies on a securement ring plane and wherein the plane is in alignment with the connection angle (FIGS. 1-2 shows them both extending outwardly in the same plane away from each other/in alignment as claimed; alternately to the degree that it could be argued that the drawings might not be to scale or might allow for some minor variance of such alignment, it would have been obvious to align them as claimed as a mere selection of an art appropriate alignment/angling to use, particularly as the drawings appear to show such alignment/angle).  
With Respect to Claim 13  
A load-rated tool tether as claimed in claim 10, but does not detail the size of the parts and so does not disclose wherein the securement ring comprises a thickness of greater than 3 mm.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the securement ring with a thickness greater than mm, in order a results effective variable with the results being how strong the ring is and similar mechanical benefits known in the art.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to make the ring at least 3 mm thick, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 23  
A method of tool securement using the load rated tool tether of claim 1, the method comprising inserting a portion of the tool (i.e. the power cord is a portion of the tool) with the strap and inserting the strap through the entrance of the channel and out from the extent thereof (FIG. 1) and tightening the strap about the tool such that the strap interfaces the gate either side of thereof in a spaced apart configuration (it is spaced apart from the undersurface or from the securement ring or from any number of other structures such as the chuck, which is sufficient to meet this unclear and indefinite claim language) and an underside thereof bears tangentially against the tool (disclosed as immovable and locked in position on the power supply line, and also disclosed as a “clamp strap” all of which indicate that it is tightened to contact as such is necessary in order to clamp/prevent movement/lock it in position, or alternately such is clearly obvious as a common use for such clamping straps).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,558,495 to Olsen (Olsen) as applied to claim 1 above, and further in view of either U.S. Patent #4,958,414 to Benoit (Benoit) or U.S. Patent #9,021,681 to Owen (Owen).
With Respect to Claim 14  
A load-rated tool tether as claimed in claim 1, but does not disclose wherein the strap comprises an aperture therethrough.  
	However, Benoit discloses forming a similar clamping strap wherein the strap comprises an aperture (44a) therethrough in order to allow for hanging the strap and an object held by it; Owen discloses forming a similar clamping strap wherein the strap comprises an aperture (26) therethrough in order to provide a mounting mechanism for the strap.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Owen or Benoit, to add an aperture (44a or 26) therethrough the strap of Olsen, in order to allow for hanging the strap or providing a mounting mechanism for the strap as taught by either reference.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,558,495 to Olsen (Olsen) as applied to claim 1 above, and further in view of either U.S. Patent #4,958,414 to Benoit (Benoit) or U.S. Patent #9,021,681 to Owen (Owen), or U.S. Patent #2,977,145 to Rifkin (Rifkin).
With Respect to Claim 14  
A load-rated tool tether as claimed in claim 1, but does not disclose wherein the strap comprises an aperture therethrough.  

	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Rifkin, to add an aperture therethrough the strap of Olsen, in order to allow for connecting a distal connection formation (70) so as to form a finger loop as taught by Rifkin (e.g. to provide a finger loop for ease of carrying or ease of moving the clamping strap and/or a connected cord, tether, chuck or other structure).
With Respect to Claim 15  
A load-rated tool tether as claimed in claim 14, wherein the strap comprises a distal connection formation (70 per Rifkin) configured for connection with the aperture (per RIfkin).  
Claims 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,558,495 to Olsen (Olsen) as applied to claim 1 above, and further in view of U.S. Patent Publication #2019/0218006 to Matz (Matz).
With Respect to Claim 16  
A load-rated tool tether as claimed in claim 1, but does not disclose further comprising a frictional engagement member against the undersurface.  
	However, Matz discloses forming a similar clamping strap with a frictional engagement member (soft member 14) against the undersurface (see e.g. FIGS. 18-19) in order to prevent axial movement of the bound object/material ([0067]).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Matz, to add a frictional engagement member (14) against 
With Respect to Claim 19  
A load-rated tool tether as claimed in claim 16, wherein the friction pad comprises a planar rear surface (FIG. 19 shows a planar rear surface where it contacts the strap or to the rear which can be considered the left or right in the orientation shown in the bottom right in FIG. 19, and/or there are several different planar rear surfaces opposite the strap any of which can be considered a planar rear surface, depending on which part is considered to be the “rear” noting that no particular limitations regarding the meaning of this term is given and so any direction can be considered the “rear”).  
With Respect to Claim 20  
A load-rated tool tether as claimed in claim 19, wherein the friction pad comprises a curved front surface (FIG. 17 shows a curved front surface).  
	For clarity, the rear surface can be taken to be the surface facing towards or away from the strap and is planar as it lies in a curved plan, and the front surface is the opposite surface and is curved as shown in the drawings.
With Respect to Claim 21  
A load-rated tool tether as claimed in claim 20, wherein the curved front surface is semicylindrical about a transverse axis (FIG. 17).  
With Respect to Claim 22  
.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #4,558,495 to Olsen (Olsen) as applied to claim 1 above, and further in view of U.S. Patent #5,711,055 to Quick (Quick).
With Respect to Claim 23  
As an alternative to the rejection of claim 23 above using Olsen alone, Quick discloses using a similar clamping strap (38) having a strap lock/gate (39) and inserting a portion of the tool (28) with the strap (FIG. 1 and description) and tightening the strap about the tool such that an underside thereof bears tangentially against the tool (FIG. 1 and description).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734